DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2020 has been entered.
 Examiner’s Note
	A proposed amendment was provided to the Applicants’  Representative KAVON NASABZADEH on 1/12/2021, however, it was declined and an office action was requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10-12, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al (US 2017/0332358).

Regarding claim 1, 11  PARK et al (US 2017/0332358) discloses method comprising: 
receiving, by a wireless device, one or more messages comprising: configuration parameters for a plurality of cells comprising one or more licensed cells and one or more unlicensed cells (PARK: ¶97-98, configuration parameters are transmitted for licensed and unlicensed cells); and 
one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device (PARK: ¶133-134, skipping parameters such as SPS skipping parameters SkipUplinkTxSPS); 
receiving, by the wireless device, a downlink control information indicating an uplink grant for uplink transmission via a first subframe of a first cell in the plurality of cells (PARK: ¶135, ¶146, ¶152, ¶154, UL grant is sent to the wireless terminal in a downlink control information for an uplink transmission via a subframe of a cell); and 
determining to ignore, for the first cell based on the first cell being an unlicensed cell, the one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device (PARK: ¶163-164, ¶177, terminal set to skip the UL grant i.e. when the skipping parameter is set/configured and the cell is a unlicensed cell i..e where the LBT is performed, the terminal ignores the skipping parameter configured by transmitting in uplink direction in the subframe associated with the UL grant); and 
based on the determining, transmitting the uplink transmission via the first subframe of the first cell regardless of the one or more skipping parameters indicating uplink transmission skipping is configured for the wireless device (PARK: ¶164, the skipping parameter is configured, however, regardless of the parameter being configured, the UL transmission is performed ).

Regarding claim 2, 12,  PARK discloses method of claim 1, wherein the uplink transmission comprises one or more medium access control (MAC) packets (PARK: ¶173, ¶164, MAC CE is the uplink transmission).

Regarding claim 5, 15, PARK discloses method of claim 1, wherein the transmitting the uplink transmission is further based on a listen before talk (LBT) procedure indicating a clear channel (PARK: ¶164, LBT is performed before uplink transmission).

Regarding claim 6, 16, PARK discloses method of claim 1, wherein the uplink grant is a single-subframe grant (PARK: ¶134, Fig. 7, at least one single subframe  is scheduled using the grant).

Regarding claim 7, 17, PARK discloses method of claim 1, wherein the uplink grant is a multi-subframe grant (PARK: ¶134, multi-subframe is scheduled using the grant).
Regarding claim 8, 18,  PARK discloses method of claim 1, wherein the one or more skipping parameters indicate that the uplink transmission skipping is configured for semi-persistent scheduling (SPS) grants (PARK: ¶134, SPS grants).

Regarding claim 10, 20 PARK discloses method of claim 8, wherein the one or more messages comprise configuration parameters for an SPS (PARK: ¶133-134, skipping parameters such as SPS skipping parameters SkipUplinkTxSPS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20170332358) in view of KIM et al (US 20180199225)

Regarding claim 3, 13, PARK discloses method of claim 1/11, wherein the one or more skipping parameters indicate that the uplink transmission skipping is configured (PARK: ¶134-135, the skipping parameter is set for skipping for UL grants including dynamic).
PARK remains silent regarding the parameter indicating the skipping configured for dynamic grants.
However, KIM et al (US 20180199225) discloses the parameter indicating the skipping configured for dynamic grants (KIM: ¶158, the parameter indicated it is for skippin dynamic UL grants).
A person of ordinary skill in the art working with the invention of PARK would have been motivated to use the teachings of KIM as it provides a parameter known in the standard for skipping UL grants.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of PARK with teachings of KIM in order to improve standard compliance.


Claim 4, 9, 14, and 199 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20170332358) as applied to claim 1 and 8 above, in view of WU et al (WU et al US 2020/0396727)
Regarding claim 4, PARK discloses a method of claim 1, wherein the uplink transmission comprises: only a medium access control (MAC) control element for buffer status report (BSR) or periodic BSR with zero byte MAC service data units (PARK: ¶164, a MAC CE is sent which is a BSR); and no aperiodic channel state information (CSI) being requested for the subframe (PARK: ¶279, no CSI report is sent, because in at least one scenario CSI report is sent by multiplexing with data; ¶134, ¶163, the uplink transmission, when the SPS skip parameter is set, is performed when no data is present in the buffer to be transmitted).
PARK remains silent regarding the MAC CE for padding BSR with zero byte MAC SDUs.
	However, WU et al (WU et al US 2020/0396727) discloses the MAC CE for padding BSR with zero byte MAC SDUs (WU: ¶27 MAC CE is sent when the skipping parameter is configured).
A person of ordinary skill in the art working with the invention of PARK would have been motivated to use the teachings of WU as it provides a standard process when skipping parameter is configured and no uplink transmission data is available.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of PARK with teachings of KIM in order to improve standard compliance.

Regarding claim 9, PARK discloses a method of claim 8, wherein the uplink transmission comprises a MAC CE (PARK: ¶164, MAC CE is sent in the uplink transmission).
WU: ¶27 MAC CE is sent when the skipping parameter is configured with zero padding as MAC SDU)
A person of ordinary skill in the art working with the invention of PARK would have been motivated to use the teachings of WU as it provides a standard process when skipping parameter is configured and no uplink transmission data is available.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of PARK with teachings of KIM in order to improve standard compliance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461